Citation Nr: 1816074	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for status-post prostate cancer with residual incontinence.  

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and type II diabetes mellitus.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Joseph Whitcomb, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1951 to December 1955, to include service on Guam from June 1954 to December 1955.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from two rating decisions dated in January 2014 and October 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In May 2016, the Veteran testified at a Board hearing he requested before a Veterans Law Judge.  

In August 2016, the Board remanded the Veteran's claims for further development.  

The Veteran subsequently testified at a second BVA Video Conference hearing before a second Veteran's Law Judge in June 2017.  A transcript of this hearing has also been associated with the claims file.  



Procedurally, when a veteran elects to testify at a BVA hearing, the Veterans Law Judge who conducts the hearing ultimately evaluates and adjudicates the veteran's appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  When two hearings have been held by different Veterans Law Judges, the law requires that the Board assign a third Veterans Law Judge to decide the issues for which he or she previously provided testimony.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3 (a proceeding before the BVA may be assigned for adjudication to either an individual Veterans Law Judge or "to a panel of not less than three members of the Board.").  Thus, a third Veterans Law Judge must be assigned to this case since the Veteran testified before two different Veterans Law Judges at his May 2016 and June 2017 BVA hearings. 
  
Since a three judge panel is needed in this appeal, the Veteran was notified via letter dated in January 2018 of the opportunity to have an additional hearing held before the assigned third Veterans Law Judge.  In a response received by the Board later that month, the Veteran waived his right to appear at an additional hearing.  He requested that his case be considered based upon the evidence of record.  

Additional development is necessary in regards to the issues of entitlement to service connection for (1) status-post prostate cancer with residual incontinence, (2) type II diabetes mellitus, and (3) erectile dysfunction.  These claims are therefore addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The more persuasive and credible evidence is against finding that the Veteran has PTSD.  

2.  A psychiatric disorder other than PTSD, was not present in service, or for many years after service, and none of been linked to an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (f), 4.125 (2017).  

2.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. in conforms to Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, American Psychiatric Association]; a link, establish by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, VA has conceded that the Veteran's duty assignment in service included performing autopsies on deceased servicemen.  The Veteran contends that this duty caused him to develop PTSD.  

A review of the file shows that after his July 2015 application for service connection for PTSD was received, the Veteran's current treatment records were reviewed.  These showed various psychiatric diagnoses were entered to account for the Veteran's complaints and presentation.  Among these were PTSD.  As the focus of the Veteran's claim was PTSD, he was examined for VA purposes in connection with that question in October 2015 and February 2017.  In addition, at his own initiative the Veteran was evaluated by VA clinicians in April 2016, for appropriate psychiatric treatment recommendations.  None of these evaluations found the Veteran to have PTSD.  This conclusion was fully explained and was based on a thorough understanding of the Veteran's history and complaints. (Essentially, the Veteran failed to meet a number of the various criteria necessary to establish the diagnosis under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 5th edition, DSM-5.)  

For his part, the Veteran submitted a March 2016 statement from J. Pantoja, RN affiliated with the "Veterans Disability Alliance;" a report from M. Greenspan, PhD. associated with a recommendation for medical cannabis from the New Mexico Department of Health; and an April 2016 statement from another person affiliated with Veterans Disability Alliance, M. Westbrook PhD.   

The Board does not consider these submissions as probative as the reports from the VA clinicians and examiners.  Notably, nurse Pantoja simply related that PTSD "may be related to events while [the Veteran] was in service" and that it was only "possible" it was caused during the Veteran's time in service.  Given the speculative nature of the language, it is afforded little weight.  

The report from Ms. Greenspan does not reflect as comprehensive knowledge of the Veteran's history as revealed in the VA records, since she does not appear to be aware of the broader life circumstances that coincided with the onset of the vivid memories of service the Veteran was experiencing.  (The memories apparently followed the death of his first wife.)  In addition, she did not appear to do more than simply accept the Veteran's affirmation that he experienced the general, broad symptoms identified as necessary to meet the various criterion to support a diagnosis of PTSD.  On the other hand, the VA examiner's explored examples of the symptoms the Veteran identified, and explained his were essentially normal reactions, normal behaviors, or simply a change in taste, as for example where he changed from working extensively with the Boy Scouts to the Shriners.  

The statement from Ms. Westbrook, while concurring with the conclusion by Ms. Greenspan that the Veteran has PTSD, suffers from the same shortcomings of Ms. Greenspan's report where she does not appear to do more than accept at face value the Veteran's simple affirmance that he experiences the broadly stated symptoms necessary to meet the criterion for a diagnosis under DSM-5.  (For example, she simply accepts the Veteran has heightened startle response, whereas the VA examiner explored an illustration of what the Veteran meant by that, and it was nothing more than turning to determine the cause of a loud noise, and feeling immediate relief and relaxation once he saw the reason - in this case a pallet dropped while the Veteran was shopping at a large wholesale store.  This reaction was considered fairly typical for most individuals, and therefore not indicative of a PTSD hyperarousal response.) 

Ms. Westbrook's statement also appears to undermine her own conclusion that the Veteran has PTSD, where she makes the following point:

 ...even assuming that the PTSD criterion was not met for [the Veteran], it appears that VA recognizes that [the Veteran] does suffer from depression and/or anxiety arising from his time in service.  Accordingly, if the PTSD diagnosis is too attenuated, I believe the recent records indicating depression and/or anxiety is more likely than not arising from the time he was in service and suffered the traumas mentioned in the various records.   

This suggests that she too recognizes that the PTSD diagnosis may not fit the Veteran's circumstances.  

Given the above mentioned shortcomings seen in the submissions by Ms. Pantoja, Ms. Greenspan, and Ms. Westbrook, they are accorded little probative weight.  On the other hand, the VA evaluations and conclusions were based upon a comprehensive understanding of the evidence as a whole, including the Veteran's contentions, his reported history, and the medical evidence of record.  There is likewise a thoroughgoing rationale provided for the opinion the Veteran does not have PTSD, which is consistent with the record.  As such, the Board considers the VA examiners' conclusion highly probative.  Because the greater weight of the evidence is against the claim, service connection for PTSD is denied. 

With respect to psychiatric diagnoses other than PTSD, the Veteran's service treatment records fail to show any symptoms or complaints associated with psychiatric illness.  It was specifically indicated that there were no psychiatric abnormalities noted on clinical evaluation conducted in connection with the Veteran's service discharge.  Post service psychiatric complaints are not documented until the 2000s, nearly half a century after service and none of the medical records relates any current psychiatric disorder to any in-service disease or injury.  Absent such evidence, there is no basis upon which to establish service connection.  Instead, the evidence simply shows the post service onset of disability.

In reaching this decision, the Board recognizes the records which associate various psychiatric disorders other than PTSD with the Veteran's contemporaneous recollections of his service experiences.  Again, however, neither the Veteran's in-service experiences nor his recollections of them are in-service diseases or injuries, one of which must be present to establish a foundation for service connection.  Only PTSD may be service connected based on a link between current symptoms and an in-service stressor.  Accordingly, because the evidence fails to show a nexus between current psychiatric disability and an in-service disease or injury, service connection for psychiatric disability other than PTSD, is denied.  


ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

Prostate Cancer, Diabetes Mellitus and Secondary Erectile Dysfunction

The Veteran has contended, in part, that his exposure to Dichloro-diphenyl-trichloroethane (DDT) while stationed on Guam in 1954 and 1955, caused him to develop prostate cancer and diabetes mellitus, along with secondary erectile dysfunction.  His exposure to DDT appears to have occurred as acknowledged in an internal VA email dated in May 2017, which related it was used to control malaria spreading mosquitos in tropical areas.  In addition, the Veteran has submitted documents, including an April 2016 statement from Michelle Grenier, MD with the Veterans Disability Alliance, which indicate the claimed disabilities may be linked to DDT exposure.  A more definitive opinion should be sought.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for an appropriate VA examination with a qualified medical professional to address the medical questions of whether it is as least as likely as not that the Veteran's exposure to DDT in service is related to his subsequent development of prostate cancer and/or type II diabetes mellitus.  The claims file should be provided to the examiner for review.  

The examiner should be asked to specifically review the medical opinion and references of Dr. M. Grenier, and provide a complete rationale for any opinion given.  It also is request the rationale cite to any medical literature or research used in formulating his/her conclusions.   

2.  Subsequent to the completion of any additional development deemed warranted by the RO, the Veteran's claims should be readjudicated.  If the benefits sought on appeal are not granted, the RO should prepare a supplemental statement of the case and recertify the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_______________________________                   ___________________________
       MICHAEL E. KILCOYNE                                    JAMES G. REINHART
             Veterans Law Judge                                             Veterans Law Judge
       Board of Veterans' Appeals                                    Board of Veterans Appeals




____________________________________
H.M. WALKER
Veterans Law Judge, 
Board of Veterans' Appeals







Department of Veterans Affairs


